Case 6:20-cv-00625-JCB Document 4 Filed 12/07/20 Page 1of3PagelD#: 28

UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF TEXAS, TYLER DIVISION

DALE S. WHEELER §
§
§
Plaintiff(s), §

v. § Civil Action No. 6-20-cv-00625-JCB
§
FPI MANAGEMENT, INC. AND CEG §
MULTIFAMILY §
Defendant(s). §

RETURN OF SERVICE

 

Came to my hand on Thursday, December 3, 2020 at 9:05 AM,

Executed at: 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201
within the county of DALLAS at 9:21 AM, on Thursday, December 3, 2020,
by delivering to the within named:

FPI MANAGEMENT, INC.

By delivering to its Registered Agent, CT CORPORATION SYSTEM
By personally delivering to Authorized Agent, LINDSEY BARRIENTEZ
a true copy of this

SUMMONS IN A CIVIL ACTION and PLAINTIFF'S ORIGINAL COMPLAINT, CIVIL
COVER SHEET, AND Plaintiff's Certificate of Interested Parties

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Tracy Edwards who after being duly sworn
on oath states: "My name is Traey Edwards. | am a person not less than eighteen (18) years of age and | am competent to
make this oath. | am a resident of the State of Texas. I have personal knowledge of the facts and statements contained
herein and aver that each is true and correct. I am not a party to nor related or affiliated with any party to this suit. I have
no interest in the outcome of/he suit.A ave never been convicted of a felony or of a misdemeanor involving moral
turpitude. | am ili i >xds Rules of Civil Procedure, and the Texas Civil Practice and Remedies Codes as

   
  

  

 

y,
By: | ;
Tracy Edwards - PSC 1872 - Exp 03/31/22
served(@specialdelivery.com

bscribed and Sworn to by Tracy Edwards, Before Me, the undersigned authority, on this

day of December, 2020.
Ts N COLEMAN [' In hy \\ Cols |
) _ Notary Public WV \GAL WVQA,
* STATE OF TEXAS Notary coils and for the State of Texas

 
  
  

 
   

49 2629831-2
My Comm. Exp, Mar. 21, 2021

 

 

 
Case 6:20-cv-00625-JCB Document 4 Filed 12/07/20 Page 2 of 3 PagelD#: 29
Case 6:20-cv-00625-JCB Document 3-1 Filed 12/02/20 Page 1 of 2 PagelD #: 26

AQ 440 (Rev 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Texas. Tyler Div{=]

Dale S. Wheeler

Meaintifits)
\ Civil Action No, 6-20-cv-00625-JCB

FPI Management, Inc. and
CEG Multifamily

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) FPI Management, Inc.
c/o its Registered Agent, CT Corporation System
1999 Bryan Street, Suite 900
Dallas, Texas 75201-3136

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.

whose name and address are: .
“eee Karen K, Fitzgerald

Fitzgerald Law, PLLC
8150 N, Central Expy., 10th Floor
Dallas, Texas 75206

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

D *
— . ye ;
Wau) A. OT pote.
Signature of Clerk or Deputy Clerk

Date: 12/2/20

 
Case 6:20-cv-00625-JCB Document 4 Filed 12/07/20 Page 3 of 3 PagelID #: 30
Case 6:20-cv-00625-JCB Document 3-1 Filed 12/02/20 Page 2 of 2 PagelD #: 27

AQ 440 (Rev 06/12) Summons ma Civil Action (Page 2)

Civil Action No. 6-20-cv-00625-JCB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for fname of individual and title, if any)

was received by me on (dare)

| personally served the summons on the individual at (place)

ON) fate) Dor

TT I left the summons at the individual's residence or usual place of abode with (name)
.a person of suitable age and discretion who resides there.

on (date) .and mailed a copy to the individual's last known address: or

7 | served the summons on (nunre of jneividuel) . who is

designated by law to accept service of process on behalf of sname of organization)

ON (date) > Or
| returned the summons unexecuted because ‘ ia : > or
Other (specify: | * ‘
eC5G 1008"
My fees are $ for travel and § for services, fora total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Servers signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:

 
